Citation Nr: 0839549	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-29 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1948 to October 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the Honolulu, Hawaii Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2008, an informal conference was held before a Decision 
Review Officer (DRO) at the RO.  A report of the conference 
is associated with the veteran's claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2007).

Specifically, the veteran has provided quite specific 
stressor accounts that, in essence, assert he engaged in 
combat during the Korean Conflict; he has submitted 
supporting "buddy" statements from former fellow servicemen 
corroborating, at least to some extent, his accounts.  
Regarding stressor verification, a March 2008 Memorandum by 
the RO notes (a) That the veteran's service in Company A, 
35th Infantry, 25th Infantry Division cannot be verified from 
the records available; (b) That the deaths of 2 servicemen 
named in the veteran's accounts (and in a supporting 
statement) are verified; and (c) That the veteran does not 
have a diagnosis of PTSD.  With respect to conclusion (a), it 
is not clear from the record if the service personnel records 
associated with the veteran's claims file are all that are 
available.  What is noteworthy, however, is that the 
pertinent parts of those records are incomplete, as there are 
no entries specifying the veteran's unit, duties, or location 
during the time period in question.  To the extent that the 
records confirm that the veteran served in the Armed Forces 
Far East during the time period in question, that he was an 
infantry rifleman, and that he was promoted, the records tend 
to support, not contradict, the veteran's accounts.  With 
respect to the findings in (b), such findings also support, 
and do not contradict the veteran's claim.  Finally, with 
respect to (c), the Board notes that there is a Vet Center 
diagnosis of PTSD made in 2006.  

The accounts of the veteran, and in his "buddy statements" 
in essence are to the effect that as a member of 1st Platoon, 
B Company, 65th Combat Engineer Bn., 25th Infantry Division, 
the veteran was attached to Company A, 35th Inf., 25th 
Infantry Division, where he was exposed to the alleged 
stressors.  This is not inconsistent with known practices of 
duty assignments of combat engineers.  The Board also takes 
judicial notice that the time in question was during a major 
enemy offensive in Korea (with all that implies).  Some of 
the veteran's account should be eminently verifiable from 
unit duty rosters.  There are occasions when VA's duty to 
assist calls for development beyond merely reviewing an 
individual's personnel records associated with the claims 
file.  When the veteran's accounts, supporting statements, 
records available, and known military history all suggest 
that the veteran's accounts are plausible, and capable of at 
least partial verification, exhaustive development for 
corroborating evidence is called for.  And, because in time 
of combat a specific individual's transfer for 
attachment/assignment to another unit may not have been fully 
documented, corroboration of the duty assignment of the 
author of a "buddy statement" may also be critical 
information.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should arrange for exhaustive 
development to verify the veteran's 
alleged stressor events in service (i.e., 
the events detailed in his stressor 
statement and buddy statements).  The 
development should begin with securing the 
veteran's complete service personnel file, 
which should be reviewed in its entirety 
for pertinent information regarding the 
veteran's specific unit/duty assignments 
in 1950/51.  If the file is unavailable 
because it has been destroyed or is 
irretrievably lost, it should be so noted 
in the claims file.  If the file is 
available and corroborates or conclusively 
disproves the veteran's accounts, the 
development need not proceed any further.  
If the file is unavailable, or does not 
contain the necessary information, the 
development should proceed to arranging 
for a search of unit records to (a) 
corroborate or disprove the veteran's 
service in the specific engineer and/or 
infantry units cited above (b) corroborate 
or disprove the stated unit/duty 
assignments of S.K. and A.L. Jr. (who 
provided supporting statements dated in 
September 2005 and October 2006) (c) 
verify combat participation of any unit in 
which the veteran, S.K., and/or A.L. Jr. 
are shown to have served in.  If any of 
this development sought cannot be 
completed because pertinent records are 
unavailable (i.e., lost or destroyed), it 
should be so noted in the record.   

2.  The RO should then make a re-
determination as to whether the veteran 
served in combat or was exposed to a 
corroborated stressor event in service.  
He should be advised of the determination.   

3.  If it is determined that the veteran 
engaged in combat or was exposed to a 
corroborated stressor event in service, 
the RO should arrange for a VA psychiatric 
examination to determine whether or not he 
has PTSD based on combat 
participation/exposure to a stressor event 
in service.  The examiner must review the 
veteran's claims file (noting that while 
the 2006 VA examination did not find 
criteria for a diagnosis of PTSD met, the 
examiner opined that the veteran's 
depressive and anxiety disorders were 
consequences of his Korean service) and, 
based on such review, and 
interview/examination of the veteran offer 
opinions responding to the following:  (a) 
Does the veteran have PTSD in accordance 
with DSM-IV related to combat or a 
corroborated stressor event in service?  
(b) If the DSM-IV criteria for a diagnosis 
of PTSD are not met, does the veteran have 
another psychiatric diagnosis (e.g., 
anxiety, depression) related to combat/a 
corroborated stressor event in service?  
The examiner must explain the rationale 
for all opinions.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

